Citation Nr: 0917615	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  01-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease, lumbar spine, with a 
history of disc herniation, status post L5-S1 diskectomy, 
claimed as secondary to service-connected disability of the 
knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran participated in a hearing with the undersigned 
Veterans Law Judge in October 2004.  A transcript of that 
proceeding has been associated with the Veteran's claims 
folder.

The record reveals that the Veteran has referenced the issue 
of entitlement to back pay for her period of convalescence 
after back surgery.  It does not appear that the issue has 
been developed.  Thus, the issue is REFERRED to the RO for 
appropriate action.  

In March 2005, the Board remanded the Veteran's claim for 
additional notification and development.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially completed, and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

Nevertheless, for the reasons addressed in the REMAND portion 
of the decision below, the Board finds that a new remand is 
required to afford the Veteran a hearing.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.




REMAND

The record reflects, in pertinent part, that the Veteran 
provided testimony before the undersigned Veterans Law Judge 
in October 2004, a transcript of which is of record.  
However, by a March 2009 VA Form 9, the Veteran requested a 
new Travel Board hearing in regard to the appeal.  
Additionally, in April 2009, the Veteran's representative 
also confirmed that a Travel Board hearing was requested by 
the Veteran. 

Although the Veteran has already had a Board hearing in 
conjunction with this case, it has been several years and it 
is possible she has additional evidence to present with 
respect to her claim.  Therefore, the Board concludes that 
her request for a new hearing should be granted.  
Nevertheless, she is hereby apprised of the fact that, 
pursuant to 38 C.F.R. § 20.707, the undersigned shall 
participate in the final determination of the claim based on 
having conducted the October 2004 hearing.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, a remand is required in 
order to comply with the Veteran's hearing request.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a Travel 
Board hearing with a Veterans Law Judge of 
the Board at the local office, in 
accordance with her request.  The Veteran 
should be notified in writing of the date, 
time and location of the hearing.  After 
the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

